DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10 & 12-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shoap (US 8,016,332).
Referring to claim 1, Shoap disclose a bumper reinforcement mounting structure (110, fig 2a) comprising: 
a plurality of vehicle body skeleton members (114a-c, fig 2a) disposed at an interval in a vehicle width direction and extending in a vehicle front rear direction (seen in fig 2a);
 a bumper reinforcement (122, fig 2a) that extends in the vehicle width direction and is mounted on the vehicle body skeleton members; and 
a first mounting member (124, fig 2a) that is used to mount the bumper reinforcement on one of the vehicle body skeleton members, the first mounting member being broken earlier than a mounting portion (118, fig 2a) of the bumper 

Referring to claim 2 & 10, Shoap also disclose the first mounting member includes a first bolt (132, fig 2a) and the mounting portion has a hole (seen in fig 2a), the first bolt being inserted in the hole.

Referring to claim 4 & 12, Shoap furthermore disclose a second mounting member that is used to mount the bumper reinforcement on the one of the vehicle body skeleton members and has a second bolt (132, fig 2a), wherein: the one of the vehicle body skeleton members includes a first mounted portion (118a-c, fig 2a)  positioned on an inner side in the vehicle width direction with respect to a center of the mounting portion of the bumper reinforcement in the vehicle width direction, and a second mounted portion (118a-c, fig 2a) positioned on an outer side in the vehicle width direction with respect to the center of the mounting portion of the bumper reinforcement in the vehicle width direction, first shear strength (col. 7, lines 1-10) of the first bolt is lower than second shear strength of the second bolt, and the bumper reinforcement is mounted on the first mounted portion by the first bolt, and is mounted on the second mounted portion by the second bolt.

Referring to claim 5 &13, Shoap additionally disclose the first shear strength of the first bolt is lower than shear strength of the mounting portion of the bumper reinforcement (col. 7, lines 10-20).



Referring to claim 7 & 15, Shoap also disclose each of the vehicle body skeleton members includes a side member (112a-c, fig 2a) extending in the vehicle front rear direction, and a crush box (116, fig 2a) that is mounted on a distal end portion of the side member in the vehicle front rear direction and deformed due to an input of a collision load, and the bumper reinforcement is mounted on the crush box.

Referring to claim 8 &16, Shoap further disclose the bumper reinforcement is made of a high tensile strength (500-510, fig 12) steel sheet or an aluminum member.

Referring to claim 9, Shoap disclose a bumper reinforcement mounting structure (110, fig 2a) comprising: 
a plurality of vehicle body skeleton members (114a-c, fig 2a) disposed at an interval in a vehicle width direction and extending in a vehicle front rear direction; 
a bumper reinforcement (122, fig 2a) that extends in the vehicle width direction and is mounted on the vehicle body skeleton members; and
a first mounting member (124, fig 2a)that is used to mount a mounting portion (34, fig 1) of the bumper reinforcement on one of the vehicle body skeleton members (seen in fig 2a), the first mounting member having shear strength (col. 

Referring to claim 17, Shoap also disclose the first mounting member includes a first bolt (132, fig 2a).

Referring to claim 18, Shoap further disclose the first mounting member overlaps the bumper reinforcement in a front view (seen in fig 2a).

Allowable Subject Matter
Claims 3 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsummura discloses a bumper attachment.  McKeon discloses .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE  WESTBROOK/
Examiner Art Unit 3612